PER CURIAM.
The appellants, who were the petitioners in a declaratory decree action in the Circuit Court below, appeal from a summary judgment granted in favor of the appellee, which was the defendant below.
In view of the fact that the trial court’s decision improperly deprived the appellants from receiving a declaration of their rights and duties, vis-a-vis the municipal ordinance in question, the order under review is reversed, and this cause is remanded for further proceedings consistent herewith.
Reversed and Remanded.